DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1149 filed 07/20/2020.  This IDS has been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Shibano et al. (US 2003/0143403; “Shibano”) in view of Kulkarni et al. (USPN 8,041,103; “Kulkarni”).
Regarding claim 1, Shibano discloses a large-size synthetic quartz glass substrate having front and back surfaces and a diagonal length of at least 1,000 mm, and having a thickness of 5 to 30 mm (¶¶ [0027], [0093]).
Shibano further discloses the lower limit of flatness/diagonal is 2 µm (¶ [0028]).
Shibano is silent to an effective range.
However, according to the instant specification, “effective range” is defined as follows, “The inventors have found the following. In a large-size synthetic quartz glass substrate serving as a starting substrate to form a mask, an effective range is defined on the front and/or back surface. The effective range is partitioned into a plurality of evaluation regions such that the evaluation regions partly overlap each other. It is effective to evaluate flatness on the basis of flatness data within each evaluation region and further data of the difference between flatness within one evaluation region and flatness within another evaluation region overlapping the one evaluation region. By determining an amount of material removal in polishing on the basis of the evaluation result and locally polishing the substrate surface in accordance with the determined amount, a large-size synthetic quartz glass substrate is obtained which has a high flatness and a minimal local gradient in the substrate surface so that it is useful as a starting substrate to form a mask which allows for exposure at a high accuracy”.  Thus it would appear that the effective range is an abstract construct and a way of mentally (or by computer means) partitioning the glass for measurement and/or evaluation.  It does not appear in any way that the partitioning of the substrate imposes any structural limitation on the substrate, therefore it is being treated as an intended use of the substrate and not being given patentable weight.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed 
It is noted that based on Shibano’s disclosure of the lower limit of the flatness/diagonal one having ordinary skill in the art could easily and arbitrarily partition the substrate through mental or computer automated means to include a flatness of the evaluation of up to 3 µm for the purpose of ensuring the local features of the substrate are small enough for achieving photolithographic exposure with high accuracy (¶ [0006]).
For the purpose of completeness and compact prosecution, Examiner further notes that the concept of overlapping evaluation regions for substrates is also known in the art. 
Kulkarni teaches in at least figures 12-14a method of evaluating defects in a substrate (col. 1, line 65 through col. 2, line 24, col. 9, line 52 through col. 10, line 7) wherein the evaluation regions partly overlap each other (41) (col. 27 line 52 through col. 28, line 29).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have Koike’s evaluation regions partly overlap each other as taught by Kulkarni for the purpose of simultaneously inspecting the substrate and accurately mapping the features (bumps, flaws, defects, etc.) in data space (col. 27 line 52 through col. 28, line 29).
 
Regarding claim 2, Shibano discloses the substrate is rectangular (¶ [0027]).
As to the details of the effective range, the same rejection applies mutatis mutandis and the effective range is being considered an intended use of the substrate.

Regarding claim 3, the same rejection applies mutatis mutandis and the effective range is being considered an intended use of the substrate.

Regarding claim 204, the same rejection applies mutatis mutandis and the effective range is being considered an intended use of the substrate.
Examiner notes that given Shibato’s flatness/diagonal values, it should be trivial for a person of ordinary skill to mentally or by computer means partition the substrate into an effective range in which the closest one of overlapping evaluation regions is up to 0.8 µm.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and represents the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914. The examiner can normally be reached T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALIE HULS/Primary Examiner, Art Unit 2863